In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-13-00101-CV
                                     No. 07-13-00102-CV


                          IN THE INTEREST OF R.B., A CHILD
                          IN THE INTEREST OF A.B., A CHILD


                        On Appeal from the County Court at Law No. 1
                                   Randall County, Texas
            Trial Court Nos. 9115-L1, 9387-L1, Honorable Jack Graham, Presiding

                                      August 12, 2013

                             MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellants, Peter and Aleza, appeal the termination of their parental rights to

children, R.B. and A.B.1 Both Peter and Aleza contend that the evidence is legally and

factually insufficient to support the predicate grounds for termination and the finding that

termination is in the best interest of the children. We will affirm.




       1
         Appellants will be referred to as ―Peter‖ and ―Aleza‖ and the children will be
referred to by initials only. See TEX. FAM. CODE ANN. § 109.002(d) (West Supp. 2012);
TEX. R. APP. P. 9.8(b)(2).
                          Factual and Procedural Background


      Peter and Aleza have, at least, seven children together. Their two youngest

children are the subject of this appeal. In raising their children, Peter and Aleza have

had significant involvement with the Department and law enforcement. At some point,

Peter and Aleza were investigated in Iowa stemming from allegations of domestic

violence, alcohol use, and physical abuse against the children.          There were two

investigations in Dallas, in November of 2007 and October of 2008, arising from

allegations of domestic violence, alcohol use, and physical abuse of the children.


      In June of 2010, the Department received an intake in Amarillo that included

allegations of physical abuse of the children and that Peter had sexually abused the

oldest child of the house, S.B. As a result, the children were removed from the home

and the Department was named temporary managing conservator of the children. Peter

and Aleza began working services toward reunification with the removed children.

During this time, R.B. was born. The Department allowed R.B. to stay in the home with

Peter and Aleza because they were working services at that time. In July or August of

2011, four of the older children were reunified with Peter and Aleza.2


      On or about August 25, 2011, the Department received another intake regarding

Peter and Aleza. In this instance, it was alleged that Aleza, while intoxicated, had

struck one of the children and had picked up R.B. by one arm. The police had been

called to the scene and, based on their observations and interviews with Peter and

some of the children, Aleza was arrested. As a result of the Department‘s investigation

      2
        The oldest of the removed children, S.B., was permanently placed with her
maternal aunt.

                                            2
of this incident, R.B. was placed with an older sibling, K.B. The Department and Peter

entered into a safety plan where it was agreed that Peter would have supervised

visitation with R.B. while Aleza was to have no contact with R.B.


       On October 15, 2011, police were dispatched to the family home due to a ―family

fight.‖ Based on their observations and interviews, the police were able to determine

that Peter had gotten into an argument with his sister-in-law, A.D. During this argument,

Peter pushed A.D. and attempted to pull her pants down while threatening to sexually

assault her. Peter also grabbed A.D. by the throat. A.D. sustained multiple injuries due

to this altercation. When one of Peter‘s children attempted to intervene, Peter grabbed

a knife sharpening tool and raised it like he was going to hit the child with it. The police

arrested Peter for domestic violence.


       As a result of Peter‘s arrest, the Department began another investigation. In

addition to obtaining information about the October 15 incident, the Department also

discovered that Aleza was frequently at the family home, including overnight stays.

Based on Peter‘s arrest and violation of the safety plan, the older children were again

removed by the Department.


       A few days after the October 15 incident, K.B. contacted the Department

indicating that she could no longer care for R.B. Based on continuing violence and

alcohol abuse in Peter and Aleza‘s home, the Department substantiated a reason to

believe disposition finding physical abuse and neglectful supervision of R.B. R.B. was

removed from K.B. and placed in foster care. On October 18, 2011, the Department

filed a petition seeking termination of Peter and Aleza‘s parental rights to R.B.


                                             3
      A.B. was born on February 19, 2012. When the Department became aware of

the birth, Aleza was observed to be moving very slowly and she had scratches on her

face. When asked about these observations, Aleza offered no explanation. Before A.B.

was released from the hospital, the Department was appointed temporary managing

conservator of the child. The Department filed a petition seeking termination of Peter

and Aleza‘s parental rights to A.B. on March 1, 2012.


      The Department prepared service plans for Peter and Aleza.          These service

plans were approved and ordered by a court. Under these plans, Peter and Aleza were

to complete the following services: (1) domestic violence programs, specifically

Battering Intervention and Prevention Program (BIP) for Peter and Women Against

Violence Program (WAV) for Aleza; (2) sex abuse education classes; (3) individual

therapy; (4) couples counseling; (5) parenting classes; and (6) assessment and

recommended treatment by an Outreach, Screening, Assessment, and Referral (OSAR)

provider. In addition, Peter and Aleza were to submit to random drug screens, maintain

housing, visit with the children, and maintain regular contact with the Department‘s

caseworker.


      By the time of trial, Peter had not completed the BIP program and had not been

assessed by OSAR. Aleza had not completed the WAV program or the treatment

recommended by OSAR by the time of trial. Neither maintained regular contact with the

Department caseworker. In addition, both the individual therapist and couples therapist

indicated that, due to Peter and Aleza‘s denials that any problems existed, they made

little to no progress through therapy. Peter also only exercised his visitation with R.B.

and A.B. four times since A.B.‘s removal. Aleza visited with R.B. and A.B. more often

                                            4
but her visitation was not consistent and she would frequently end these visits 15

minutes before the hour-long session was over.


       During the pendency of these termination proceedings, police were dispatched to

Peter and Aleza‘s apartment on August 5, 2012. When officers arrived, Aleza had a

laceration to her face. An ambulance was called and Aleza was taken to the hospital.

However, Aleza left the hospital against medical advice and returned to the apartment.

Police were again dispatched to the apartment later that same night. Peter told the

officers that Aleza was intoxicated and throwing things at him. Aleza was again taken to

the hospital. Both sets of hospital records indicate that Aleza told the medical staff that

her facial laceration was caused by Peter hitting her in the face with a glass.


       Professional evaluations of R.B. revealed that he possesses a number of

significant behavioral problems. R.B. throws fits, can become aggressive, bites himself,

shoves other children if they approach him in a nonthreatening manner, and is overly

emotional. R.B. also exhibits increased anxiety after visitation with Peter and Aleza.


       R.B. and A.B. were placed together with the same foster family.             The foster

parents are interested in adopting both children. They arrange weekly visitation for R.B.

and A.B. with their older siblings. Both children appear to have a normal and healthy

attachment to the foster family. The Department seeks termination of Peter and Aleza‘s

parental rights, in part, to allow R.B. and A.B.‘s foster parents to adopt them.


       The Department‘s termination case proceeded to trial on February 27, 2013. The

Department‘s live pleading in each case alleged that termination was in the children‘s

best interest and also alleged nearly every statutory predicate act or omission identified

                                             5
by Texas Family Code section 161.001(1). At the conclusion of the trial, the trial court

took the case under advisement.        Soon thereafter, the trial court entered its final

judgment terminating the parental rights of Peter and Aleza as to each child. In both

judgments, the trial court found, by clear and convincing evidence, that termination of

the parent-child relationship between Peter and Aleza and R.B. and A.B. is in the

children‘s best interest. See TEX. FAM. CODE ANN. § 161.001(2) (West Supp. 2012).3

Further, as to both children, the trial court found that Peter and Aleza (1) knowingly

placed or knowingly allowed the children to remain in conditions or surroundings which

endanger the physical or emotional well-being of the children, and (2) failed to comply

with the provisions of a court order that specifically established the actions necessary

for the parents to obtain the return of the children who have been in the temporary

managing conservatorship of the Department for not less than nine months as a result

of the children‘s removal from the parents under Chapter 262 for the abuse or neglect of

the children. See § 161.001(1)(D), (O). Thereafter, both Peter and Aleza requested

findings of fact and conclusions of law, and moved for new trial. The trial court entered

findings of fact and conclusions of law, and expressly denied the motions for new trial.

Both Peter and Aleza perfected appeal.


       Peter and Aleza present the same three issues by their appeals. 4 They contend

that the evidence is legally and factually insufficient to support the trial court‘s findings


       3
         Further reference to provisions of the Texas Family Code will be by reference to
―section __‖ or ―§ __.‖
       4
         Aleza‘s brief includes a notation that, ―[Aleza‘s] Brief uses the same material
and arguments put forth by [Peter], with permission, as both parties were tried jointly in
one proceeding.‖ Review of Aleza‘s brief confirms that it is substantially the same as
Peter‘s brief.

                                             6
under Texas Family Code sections 161.001(1)(D), (O), and (2). Disagreeing with Peter

and Aleza‘s contentions, we will affirm the judgment of the trial court.


                                    Standards of Review


       The natural right existing between parents and their children is of constitutional

dimensions. Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985); see Santosky v. Kramer,

455 U.S. 745, 758–59, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982). A decree terminating

this natural right is complete, final, irrevocable, and divests for all time that natural right

as well as all legal rights, privileges, duties, and powers between the parent and child

except for the child‘s right to inherit. Holick, 685 S.W.2d at 20. That being so, we are

required to strictly scrutinize termination proceedings. In re G.M., 596 S.W.2d 846, 846

(Tex. 1980). However, parental rights are not absolute, and the emotional and physical

interests of a child must not be sacrificed merely to preserve those rights. In re C.H., 89
S.W.3d 17, 26 (Tex. 2002).


       The Texas Family Code permits a court to terminate the parent-child relationship

if the petitioner establishes (1) one or more of the enumerated acts or omissions, and

(2) that termination of the parent-child relationship is in the best interest of the child. §

161.001. Though evidence may be relevant to both elements, each element must be

proved, and proof of one does not relieve the burden of proving the other. See In re

C.H., 89 S.W.3d at 28. While both a statutory ground and best interest of the child must

be proved, only one statutory ground is required to terminate parental rights under

section 161.001. In re A.V., 113 S.W.3d 355, 362 (Tex. 2003). Therefore, we will affirm

the trial court‘s order of termination if legally and factually sufficient evidence supports


                                              7
any one of the grounds found in the termination order, provided the record shows also

that it was in the best interest of the child for the parent‘s rights to be terminated. See

id.


      Due process requires the application of the clear and convincing standard of

proof in cases involving involuntary termination of parental rights.     In re J.F.C., 96
S.W.3d 256, 263 (Tex. 2002); see § 161.206(a) (West 2008). ―‗Clear and convincing

evidence‘ means the measure or degree of proof that will produce in the mind of the

trier of fact a firm belief or conviction as to the truth of the allegations sought to be

established.‖ § 101.007 (West 2008). This standard, which focuses on whether a

reasonable finder of fact could form a firm belief or conviction, retains the deference a

reviewing court must have for the factfinder‘s role. In re C.H., 89 S.W.3d at 26. We

must maintain appropriate deference to the factfinder‘s role by assuming that it resolved

evidentiary conflicts in favor of its finding when reasonable to do so and by disregarding

evidence that it reasonably could have disbelieved. See In re J.F.C., 96 S.W.3d at 266.


      In reviewing the legal sufficiency of the evidence supporting an order terminating

parental rights, we look at all the evidence in the light most favorable to the finding to

determine whether a reasonable trier of fact could have formed a firm belief or

conviction as to the truth of the allegations sought to be established. See id. ―To give

appropriate deference to the factfinder‘s conclusions and the role of a court conducting

a legal sufficiency review, looking at the evidence in the light most favorable to the

judgment means that a reviewing court must assume that the factfinder resolved

disputed facts in favor of its finding if a reasonable factfinder could do so.‖     Id. In



                                            8
addition, we will disregard all evidence that a reasonable factfinder could have

disbelieved or found to have been incredible. Id.


       When reviewing the factual sufficiency of the evidence supporting a termination

order, we determine ―whether the evidence is such that a factfinder could reasonably

form a firm belief or conviction about the truth of the [Department]‘s allegations.‖ In re

C.H., 89 S.W.3d at 25. In conducting this review, we consider whether the disputed

evidence is such that a reasonable factfinder could not have resolved the disputed

evidence in favor of its finding. In re J.F.C., 96 S.W.3d at 266. ―If, in light of the entire

record, the disputed evidence that a reasonable factfinder could not have credited in

favor of the finding is so significant that a factfinder could not reasonably have formed a

firm belief or conviction, then the evidence is factually insufficient.‖ Id.


                                Predicate Acts or Omissions


       Peter and Aleza‘s parental rights were terminated after the trial court found that

they knowingly placed or knowingly allowed the children to remain in conditions or

surroundings which endangered their physical or emotional well-being.                See §

161.001(1)(D). Further, the trial court also found that Peter and Aleza had failed to

comply with the provisions of a court order that specifically established the actions

necessary for them to obtain the return of the children who had been in the temporary

managing conservatorship of the Department for not less than nine months as a result

of the children‘s removal from the parents for abuse or neglect. See § 161.001(1)(O).

Peter and Aleza challenge the legal and factual sufficiency of the evidence supporting

each of these findings.


                                               9
       A predicate ground for termination under section 161.001(1)(D) requires the

Department to show ―that the child‘s living conditions pose a real threat of injury or

harm.‖ Ybarra v. Tex. Dep‘t of Human Servs., 869 S.W.2d 574, 577 (Tex.App.—Corpus

Christi 1993, no writ). While the focus is on the child‘s living environment and not the

parent‘s conduct, parental conduct may produce the endangering environment. See In

re D.R.J., No. 07-08-00410-CV, 2009 Tex. App. LEXIS 5231, at *7 (Tex.App.—Amarillo

July 8, 2009, pet. denied) (mem. op.). Although ―‗endanger‘ means more than a threat

of metaphysical injury or the possible ill effects of a less-than-ideal family environment,‖

it is not necessary that the conduct be directed at the child or that the child actually

suffers injury. See id. at *8; In re P.E.W., 105 S.W.3d 771, 777 (Tex.App.—Amarillo

2003, no pet.) (the child ―need not develop or succumb to a malady‖ to prove

endangering conditions). In addition, courts look to what the parent did both before and

after the child‘s birth in determining whether termination is necessary. In re D.M., 58
S.W.3d 801, 812 (Tex.App.—Fort Worth 2001, no pet.); see In re J.O.A., 283 S.W.3d
336, 345 (Tex. 2009) (endangerment may be established by the parent‘s actions before

the child‘s birth, while the parent had custody of older children).


       Abusive or violent conduct by a parent can produce an environment that

endangers the physical or emotional well-being of a child and can, therefore, support a

finding under section 161.001(1)(D). D.O. v. Tex. Dep‘t of Human Servs., 851 S.W.2d
351, 354 (Tex.App.—Austin 1993, no writ) (citing In re B.R., 822 S.W.2d 103, 106

(Tex.App.—Tyler 1991, writ denied)). Inappropriate, abusive, or unlawful conduct by

persons who live in the child‘s home or with whom the child is compelled to associate

on a regular basis in his home is a part of the conditions or surroundings of the child‘s


                                             10
home under section 161.001(1)(D). In re M.R.J.M., 280 S.W.3d 494, 502 (Tex.App.—

Fort Worth 2009, no pet.); see In re W.S., 899 S.W.2d 772, 776 (Tex.App.—Fort Worth

1995, no writ) (―environment‖ refers not only to the acceptability of living conditions, but

also to a parent‘s conduct in the home).


       The record in this case is replete with instances where Peter or Aleza acted

violently. In addition to the evidence that domestic violence, alcohol use, and physical

abuse against the children was alleged against Peter and Aleza in Iowa and the two

instances where there were allegations of domestic violence, alcohol use, and physical

abuse of the children in Dallas, there have been three instances of domestic violence

and alcohol use that have required police involvement in the time that Peter and Aleza

have been in Amarillo. During two of these Amarillo incidents, the children reported

physical abuse or threats of physical abuse being directed toward them by Peter and

Aleza. While Peter and Aleza contend that the evidence of these instances of violence

was hearsay and both denied that violence or alcohol were involved, significant

testimonial evidence was offered that would have enabled the factfinder to have formed

a firm belief or conviction that each of these instances involved domestic violence and

alcohol abuse and that Peter and Aleza committed acts or made threats of violence

toward the children.       Further, Peter and Aleza made statements to others

acknowledging the use of alcohol and the presence of violence in the family home.

Beyond these incidents involving police intervention, the children conveyed that the

domestic violence between their parents was pretty aggressive and that there were lots

of occasions where the children could have been physically injured.




                                            11
       When this evidence is considered in the light most favorable to the finding, the

trial court could have formed a firm belief or conviction that there was a pattern of

domestic violence, alcohol abuse, and physical violence against the children in the

family home. See In re J.F.C., 96 S.W.3d at 266. Such a pattern can produce an

environment that endangers the physical or emotional well-being of a child that will

support a finding under section 161.001(1)(D).          See D.O., 851 S.W.2d at 354.

Consequently, we conclude that the evidence was legally sufficient to support the trial

court‘s finding that Peter and Aleza knowingly placed or knowingly allowed the children

to remain in conditions or surroundings which endangered their physical or emotional

well-being.


       As to the factual sufficiency of the evidence, essentially, Peter and Aleza contend

that the evidence of a pattern of violence and, especially, of violence toward the children

was predicated on testimonial hearsay. While this is, for the most part, true, it was for

the trial court, as factfinder, to consider the weight to ascribe to this evidence. See In re

J.F.C., 96 S.W.3d at 266.      Further, the factfinder was free to disbelieve Peter and

Aleza‘s denials that there was violence in the family home. See id. Peter and Aleza

also point to the absence of proof that ―any child was injured while in the home‖ as

establishing a lack of evidence that the family home endangered the physical or

emotional well-being of the child.     While there was no direct proof that any of the

children suffered serious injury as a result of the violence in the home, the Department

did not have to establish that the pattern of violence existing in the home was directed

at the children or that the children actually suffered injury as a result. See In re D.R.J.,

2009 Tex. App. LEXIS 5231, at *8; In re P.E.W., 105 S.W.3d at 777. Considering all the


                                             12
evidence in a neutral light, we conclude that the evidence is sufficient to allow the

factfinder to have formed a firm belief or conviction that Peter and Aleza knowingly

placed or knowingly allowed the children to remain in conditions or surroundings which

endangered their physical or emotional well-being. See In re J.F.C., 96 S.W.3d at 266.


       Concluding that the evidence that Peter and Aleza knowingly placed or knowingly

allowed the children to remain in conditions or surroundings which endangered their

physical or emotional well-being was supported by legally and factually sufficient

evidence, we overrule Peter and Aleza‘s first issue.        Because we have found the

evidence to be sufficient to prove at least one statutory ground for termination, we need

not address Peter and Aleza‘s second issue relating to the sufficiency of the evidence

under section 161.001(1)(O). See In re A.V., 113 S.W.3d at 362; see also TEX. R. APP.

P. 47.1.


                               Best Interest of the Children


       In addition to establishing a predicate ground for termination under section

161.001(1), the Department must also show that termination of Peter and Aleza‘s

parental rights would be in the best interest of R.B. and A.B. See § 161.001; In re A.V.,
113 S.W.3d at 362. Peter and Aleza challenge the legal and factual sufficiency of the

evidence supporting the trial court‘s finding that termination is in the children‘s best

interest.


       The Texas Supreme Court has recognized a non-exhaustive list of factors that

are pertinent to the question of whether termination of parental rights is in the best

interest of the child: (1) the desires of the child, (2) the emotional and physical needs of

                                            13
the child now and in the future, (3) the emotional and physical danger to the child now

and in the future, (4) the parental abilities of the individuals seeking custody, (5) the

programs available to assist these individuals to promote the best interest of the child,

(6) the plans for the child by these individuals or by the agency seeking custody, (7) the

stability of the home or proposed placement, (8) the acts or omissions of the parent

which may indicate that the existing parent-child relationship is not a proper one, and (9)

any excuse for the acts or omissions of the parent. Holley v. Adams, 544 S.W.2d 367,

371–72 (Tex. 1976); see § 263.307 (West 2008) (providing extensive list of factors that

may be considered in determining child‘s best interest). In examining the best interest

of the child, we may consider evidence that was also probative of the predicate act or

omission. See In re C.H., 89 S.W.3d at 28. The best interest determination may rely on

direct or circumstantial evidence, subjective facts, and the totality of the evidence. In re

N.R.T., 338 S.W.3d 667, 677 (Tex.App.—Amarillo 2011, no pet.).            The Department

need not prove all nine Holley factors, and the absence of evidence relevant to some of

those factors does not bar a finding that termination is in the child‘s best interest,

especially in the face of undisputed evidence that the parental relationship endangered

the child. See In re C.H., 89 S.W.3d at 27. No one Holley factor is controlling, and

evidence of one factor may be sufficient to support a finding that termination is in the

child‘s best interest. In re A.P., 184 S.W.3d 410, 414 (Tex.App.—Dallas 2006, no pet.).


       Both Peter and Aleza essentially contend that the evidence demonstrates that

they love their children and are trying to improve their parenting skills. Further, Peter

and Aleza contend that the evidence is insufficient to overcome the strong presumption

that the best interest of the children would be served by keeping custody of the children


                                            14
with their natural parents. See In re D.M., 58 S.W.3d at 814. While there is some

evidence to support Peter and Aleza‘s contentions, the evidence that termination of

Peter and Aleza‘s parental rights to R.B. and A.B. is in the children‘s best interest is

legally and factually sufficient.


       As addressed above, evidence was presented that would allow the factfinder to

form a firm belief or conviction that the family home was a place of physical violence

and alcohol abuse. This evidence is sufficient to establish that the parental relationship

endangers the children, which is especially probative of the children‘s best interest. See

In re C.H., 89 S.W.3d at 27. There was also evidence of continuing violence in the

family home after the children had been removed and Peter and Aleza had been made

aware that such behavior risked the possibility of their reunification with the children.

See In re M.A.P., No. 02-11-00484-CV, 2012 Tex. App. LEXIS 4496, at *55 (Tex.App.—

Fort Worth June 7, 2012, no pet.) (mem. op.) (continuation of behavior that led to

removal when the parent is aware that such behavior risks reunification is relevant

factor in best interest determination). In addition, there was significant evidence that

both Peter and Aleza denied that there was violence in the family home and that either

had a problem with alcohol. Evidence was presented that Peter and Aleza‘s denials

that a problem exists impacts the efficacy of programs available to assist Peter and

Aleza to promote the best interest of the children.


       Further, there was evidence that Peter rarely visited the children after they were

removed by the Department, that Aleza missed a number of visitations and would

frequently leave those visits that she did attend early, and that the children did not

appear to be bonded to either Peter or Aleza. By contrast, there was evidence that the

                                            15
children were doing really well in their foster home, where they have regular visitation

with their siblings, and that their foster parents desire to adopt them, which would give

R.B. and A.B. stability and permanence.            See In re T.D.C., 91 S.W.3d 865, 873

(Tex.App.—Fort Worth 2002, pet. denied) (―[t]he need for permanence is a compelling

consideration in determining the child‘s present and future physical and emotional

needs.‖). The Department indicated that its future plan for the children is adoption by

their foster parents.


       When all of the evidence is considered, whether in the light most favorable to the

judgment or in a neutral light, we conclude that the evidence is such that a reasonable

trier of fact could have formed a firm belief or conviction that termination of Peter and

Aleza‘s parental rights was in R.B. and A.B.‘s best interest. See In re J.F.C., 96 S.W.3d

at 266. Consequently, the evidence was legally and factually sufficient to establish the

best interest requirement of section 161.001. See § 161.001(2). We overrule Peter and

Aleza‘s third issue.


                                         Conclusion


       Concluding that the evidence is legally and factually sufficient to establish that

Peter and Aleza knowingly placed or knowingly allowed R.B. and A.B. to remain in

conditions or surroundings which endangered their physical or emotional well-being and

that termination of Peter and Aleza‘s parental rights would be in R.B. and A.B.‘s best

interest, we affirm the judgment of the trial court.


                                                    Mackey K. Hancock
                                                        Justice


                                              16